PER CURIAM.
In this case, the trial court found that section 775.085, Florida Statutes (1991), Florida’s so-called Hate Crimes Statute, was an unconstitutional violation of appellees’ First Amendment rights and, on that basis, struck the resulting enhancement of appellees’ sentences. Since the Florida Supreme Court has recently, in State v. Stalder, 630 So.2d 1072 (Fla.1994), held contrary to that determination that section 775.085 does not unconstitutionally violate the First Amendment, we reverse.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.